                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

KARA LEE FORD                                                               PLAINTIFF

v.                        CASE NO. 4:17-CV-00830 BSM

THE ALOTIAN CLUB, INC., and
THE ALOTIAN CLUB LLC                                                     DEFENDANTS

                                    JUDGMENT

     Pursuant to the order entered on this day, this case is dismissed with prejudice.

     IT IS SO ORDERED this 11th day of February 2019.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
